Exhibit 10.13


SEPARATION AND RELEASE OF CLAIMS AGREEMENT
RECITALS
This Separation and Release of Claims Agreement (“Agreement”) is made by and
between J. Thomas Bradley, Jr. (“Employee”) and TD Ameritrade Holding
Corporation (for itself and on behalf of all of its subsidiary and affiliated
companies and divisions, and including all of its and their respective present,
former and future predecessors, successors and assigns, officers, directors,
members, managers, shareholders, partners, principals, employees, servants,
agents, contractors, attorneys, plans, and insurers, and their respective heirs,
executors, administrators, personal representatives and assigns, collectively
“Company”) collectively referred to as the “Parties”:
WHEREAS, the Company and Employee have entered into Restricted Stock Unit
Agreements dated November 25, 2014 and November 25, 2015 and a Performance
Restricted Stock Unit Agreement dated November 22, 2016 respectively
(collectively the “Restricted Stock Unit and Performance Restricted Stock Unit
Agreements”) pursuant to which the Employee was eligible to participate in the
Ameritrade Holding Corporation 1996 Long-Term Incentive Plan (the “Plan”);
WHEREAS, Employee was employed by the Company;
WHEREAS, Employee’s employment with the Company shall terminate on or about
September 29, 2017 (the “Termination Date”); and
WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
of Employee’s separation from employment with the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Consideration. In consideration of and conditioned upon (i) Employee’s
execution, return and non-revocation of this Agreement, (ii) Employee’s general
release of all claims as provided in Section 3 of this Agreement, and (iii)
Employee’s continued compliance with all of the provisions of this Agreement and
all relevant aspects of other written agreements and policies between the
Company and Employee, the Company agrees to pay Employee the amounts described
in Sections 1(a), 1(b), 1(c) and 1(d) (which (b),(c) and (d) Employee otherwise
would not be entitled to receive) in accord with regular payroll and vesting
schedules, and on the terms and conditions described below. For the avoidance of
doubt and notwithstanding any contrary provision of this Agreement, if this
Agreement does not become effective and irrevocable no later than the
twenty-ninth (29th) day after the Termination Date, Employee will not receive
(1) the payment described in Section 1(b) and (2) vesting of the Restricted
Stock Units described in Section 1(c), and (3) Company-paid premiums under
Section 1(d).
(a)    Accrued payments. The Company agrees to pay Employee (i) Employee’s
accrued but unpaid salary through the Termination Date and (ii) Employee’s
accrued but unused vacation, which has accrued through the Termination Date. The
Company also agrees to pay the Employee for any unreimbursed business expenses
required to be reimbursed to Employee pursuant to the Company’s normal and
customary business expense reimbursement procedures.
(b)    Separation payments. The Company agrees to pay Employee $3,700,000 (the
“Severance Amount”). The Company agrees to pay Employee an additional sum in
December 2017 representing the full fiscal year of his annual cash and equity
incentive at actual performance (the “Incentive Amount”) for time worked during
the Company’s 2017 Fiscal Year, to be paid 100% in cash. This amount shall be
calculated using the annual cash plus equity incentive target amount of
$2,700,000 multiplied by the actual final performance funding percentage as
determined by the Company’s board of directors in November 2017. Payment of the
Severance Amount specified in this Section 1(b) shall be made in five (5) equal
installments (each installment being $740,000 before withholdings). The first
installment will be made on the regular payroll date that first follows the
Effective Date, and subsequent installments will be made on the regular payroll
date that


1

--------------------------------------------------------------------------------




follows each of March 29, 2018, September 29, 2018, March 29, 2019, and
September 29, 2019, subject in each case to the Company’s timely receipt of
Employee’s executed and irrevocable Agreement and Employee’s compliance with
this Agreement. Payment of the Incentive Amount specified in this Section 1(b)
shall be made in a single lump-sum cash payment on the first regular payroll
date following the incentive funding approval date, subject to the Company’s
timely receipt of Employee’s executed and irrevocable Agreement and Employee’s
compliance with this Agreement. All payments and benefits under this Agreement
are subject to required withholdings.
(c)    RSUs and PRSUs. The Parties agree that the vesting of Employee’s
Restricted Stock Units and Performance Restricted Stock Units, as of the
Termination Date, is reflected on the attached Schedule A, and that all
Restricted Stock Units and the shares issued thereunder shall continue to be
subject to all of the terms and conditions of the applicable Restricted Stock
Unit or Performance Restricted Stock Unit Agreements, except as provided in
Schedule A.
(d)    COBRA and other employee benefits. Employee (and any eligible dependents)
shall be eligible for continued health benefits pursuant to COBRA continuation
coverage (as described in Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”). The Company agrees to pay the employer portion of the
premiums for continued health benefits under any Company group medical or dental
plan for Employee (and any eligible dependents) through December 31, 2018. Other
than COBRA coverage, Employee’s participation in all other benefits and
incidents of employment shall cease on the Termination Date. Employee shall
cease accruing employee benefits, including but not limited to, vacation time
and paid time off, as of the Termination Date.
(e)    Outplacement Services. Employee will be eligible to participate in a 6
month executive outplacement assistance program through the AYERS group.
(f)    Home Security System/Golf Membership. Company will (i) continue to pay
for Employee’s home security system installed by the Company in Employee’s home
through June 30, 2018 and (ii) reimburse Employee for his 2017-2018 golf
membership fees commensurate with prior years to be paid upon delivery of proper
receipts in Fall 2017.
(g)    General. Employee acknowledges that without this Agreement, Employee is
otherwise not entitled to all of the consideration listed in this Section 1(b),
(c), (d), (e) and (f), including pursuant to any prior agreement between
Employee and the Company.
2.    Payments. Employee acknowledges and represents that the Company has paid
all salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Employee once the above noted payments and benefits are
received.
3.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on his own behalf, and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company from, and agrees not to sue concerning, any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:
(a)    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;
(b)    any and all claims relating to or arising from Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)    any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory


2

--------------------------------------------------------------------------------




estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;
(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the New
Jersey Law Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq.; New Jersey
Equal Pay Act, N.J. Stat. Ann. § 34:11-56.1 et seq.; New Jersey Conscientious
Employee Protection Act, N.J. Stat. Ann. § 34:19-1 et seq.; New Jersey Civil
Rights Act, N.J. Stat. Ann. § 10:6-2; New Jersey Family Leave Act, N.J. Stat.
Ann. § 34:11B-1 et seq.; New Jersey State Wage and Hour Law, N.J. Stat. Ann. §
34:11-56a et seq.; and Millville Dallas Airmotive Plant Job Loss Notification
Act, N.J. Stat. Ann. § 34:21‑1 et seq.;
(e)    any and all claims for violation of the federal, or any state,
constitution;
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement, or to claims that cannot be release as a matter of law,
including any protected activity (as provided in the second paragraph of Section
7). This release does not extend to any right Employee may have to unemployment
compensation benefits or workers’ compensation benefits. Employee represents
that Employee has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this Section.
4.    Employee acknowledges and agrees that any breach of Sections 3, 5, 7, 8,
9, and 10 of this Agreement shall constitute a material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, and shall entitle the Company immediately to cease the Severance
Benefits specified in Section 1(b), (c), (d), (e) and (f) of this Agreement,
except as provided by law,until such time as it is determined that a breach has
occurred pursuant to the terms of Section 16 below. Upon a determination of
breach, the Company may immediately recover Severance Benefits previously paid,
along with all other remedies the Company is entitled to pursue;provided,
however, that the Company shall not recover One Hundred Dollars ($100.00) of the
consideration already paid pursuant to this Agreement and such amount shall
serve as full and complete consideration for the promises and obligations
assumed by Employee under this Agreement. Alternatively, the Company may seek
specific damages and/or injunctive relief as set forth in Sections 7, 8, 9, 10,
and 16 below.
5.    Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Employee and the Company agree that this waiver and release does
not apply to any rights or claims that may arise under ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:
(a)    Employee should consult with an attorney prior to executing this
Agreement;
(b)    Employee has up to twenty-one (21) days within which to consider this
Agreement;


3

--------------------------------------------------------------------------------




(c)    Employee has seven (7) days following the execution of this Agreement to
revoke this Agreement;
(d)    this Agreement shall not be effective until the revocation period has
expired; and,
(e)    nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.
6.    Unknown Claims. Employee acknowledges that he has been advised by legal
counsel and is familiar with the principle that a general release does not
extend to claims which the releasor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the releasee. Employee, being aware of
said principle, agrees to expressly waive any rights Employee may have to that
effect, as well as under any other statute or common law principles of similar
effect.
7.    Confidentiality. Employee acknowledges that during employment with the
Company, Employee had access to the Company’s confidential and proprietary
information (collectively, “Confidential Information”). Employee agrees to
continue to abide by the terms of any code of conduct, confidentiality
agreement, agreement that contains confidentiality provisions, or agreement
relating to the assignment of technology developed or conceived during his
employment that he previously signed, which agreement(s) Employee acknowledges
will survive the termination of his employment. Employee agrees to not disclose
or impart to any other person, directly or indirectly, any Confidential
Information acquired during his employment and will not remove any Confidential
Information from any of the Company’s premises. Employee agrees to immediately
return to the Company or confirm the destruction of any Confidential Information
that he may have in his possession, including any copies, regardless of the form
or media of such Confidential Information.
Notwithstanding the foregoing, nothing contained in this Agreement is intended
to prohibit or restrict Employee in any way from: (i) making any disclosure of
information required by law, rule or regulation; (ii) providing information to
the Company’s legal, compliance, or human resources personnel; (iii) making any
disclosure of information in any litigation, arbitration, or other proceeding
between him and the Company; or (iv) exercising rights under the Defend Trade
Secrets Act of 2016, which provides that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Furthermore, nothing
contained in this Agreement is intended to impede, prohibit or restrict Employee
(or Employee’s attorney acting on his behalf) from initiating communications
directly with, or responding to any inquiry from, or providing testimony before,
the Securities Exchange Commission, the Commodity Futures Trading Commission,
the Financial Industry Regulatory Authority, National Futures Association, and
any other self-regulatory organization or any other state or federal regulatory
authority, regarding this Agreement or its underlying facts or circumstances, or
about a possible violation of securities laws, the Commodities Exchange Act, or
employment laws
Employee agrees that in the event of breach of the aforementioned
confidentiality obligations, the Company will be entitled to an injunction and
damages, and that the Company will not have to post a bond in the event of suit
to prevent his unauthorized disclosure or continued unauthorized disclosure of
any Confidential Information. Employee agrees that entitlement to continued
Severance Benefits shall immediately cease in the event of his disclosure of
Confidential Information, and that upon a determination that a breach has
occurred pursuant to the terms of Section 16 below, all Severance Benefits shall
be forfeited, and the Company may seek the return of any or all Severance
Benefits previously paid. Nothing herein shall limit the Company’s ability to
seek injunctive relief. Employee agrees and acknowledges that this is a fair and
reasonable amount and is not an unfair penalty.
Employee further agrees not to disclose the existence or contents of this
Agreement, unless required by law. This restriction will not apply to disclosure
to members of Employee’s immediate family or to legal, tax, or financial
advisors, provided that Employee advises them of this provision and uses his
best efforts to protect against any further disclosure by these persons.


4

--------------------------------------------------------------------------------




8.    Cooperation. Subject to Employee’s rights to engage in protected activity
as permitted by applicable law, Employee agrees he shall not act in any manner
that might damage the business of the Company. Employee agrees that he shall not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so. Employee further agrees both to
immediately notify the Company upon receipt of any court order, subpoena, or any
legal discovery device that seeks or might require the disclosure or production
of the existence or terms of this Agreement, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or legal discovery device
to the Company.
9.    Non-Disparagement. Employee agrees that he will refrain or omit from
making any statement about the Company, whether true or untrue, that prejudices
the Company’s name, reputation or business in any way or in any way impairs,
harms or prejudices the name or reputation of the Company or causes the Company
to appear in an unfavorable light, embarrasses the Company in any way or reduces
or damages the business interests of the Company. Upon any breach of this
Section intentionally caused by Employee or through Employee’s gross negligence,
then in addition to the Company’s rights to seek damages under this Agreement,
including the return of any or all Severance Benefits, the Company shall be
entitled to seek injunctive relief in a court of law or before an arbitrator if
a claim is filed with the AAA under Section 16. Employee agrees that upon a
breach of this Section by him, the Company would suffer irreparable harm and,
accordingly, Employee hereby acknowledges that the issuance of an injunction
enjoining Employee from any violation of this section which violation is not
discontinued within 24 hours of receipt of written notice from the Company is an
appropriate remedy available to the Company. The foregoing remedy of injunction
shall be in addition to and not in limitation of any other right or remedy which
the Company has or may be entitled to, and shall survive the expiration or any
termination of this Agreement. Employee agrees and acknowledges that this is a
fair and reasonable amount and is not an unfair penalty. The Company agrees that
it will not make any detrimental comments or statements regarding Employee or
Employee’s employment with the Company. All inquiries by potential future
employers of Employee shall be directed to the Company’s Human Resources
Department. Upon inquiry, the Company shall only state the following: Employee’s
last position and dates of employment.
10.    Non-Competition, Non-Solicitation and Non-Inducement.
(a)    During the eighteen (18) months following the Termination Date, the
Employee agrees that he will not, directly or indirectly, have any ownership
interest in or participate in the management or operation of any entity (whether
as a partner, principal, licensor, licensee, employee, consultant, officer,
director, manager, agent, affiliate, representative, advisor, promoter,
associate, or investor) which, as of the Termination Date, is engaged in a
“Competitive Business”, unless otherwise expressly approved in writing by the
Company. The term “Competitive Business” is defined as (i) any business with
activities, or which offers products or services which are competitive with
those products and services offered by the Company as of the Termination Date,
(ii) any activities, products, or services proposed to be offered to the public
by the Company during the twenty-four (24) month period immediately prior to the
Termination Date, or (iii) a business providing brokerage, advisory, custodial
and wealth management services to the public including, but not limited to,
services, products and technology to support retail (long term investor or
active trader) or institutional trading and investing platforms, and Registered
Investment Advisor custodial business products and services. The foregoing
covenant shall cover Employee’s activities in every part of the Territory. 
“Territory” shall mean any (i) state in the United States where the Company
conducts business (as an owner, partner, stockholder, holder of any other equity
interest, or financially as an investor or lender, or in any capacity calling
for the rendition of personal services or acts of management, operation or
control) or (ii) country in Asia where the Company conducts business (as an
owner, partner, stockholder, holder of any other equity interest, or financially
as an investor or lender, or in any capacity calling for the rendition of
personal services or acts of management, operation or control). Notwithstanding
the foregoing, Employee may (i) own securities of a Competitive Business so long
as the securities of such corporation or other entity are listed on a national
securities exchange or on the NASDAQ National Market and the securities owned
directly or indirectly by Employee do not represent more than 2% of the
outstanding securities of such corporation or other entity and (ii) work for a
Registered Investment Advisor registered under the Investment Advisors Act of
1940, as amended (RIA), where the investment advice is all or substantially all
provided to clients on a fully discretionary traditional personal service basis;


5

--------------------------------------------------------------------------------




(b)    During the twenty-four (24) months following the Termination Date,
neither Employee, nor any business in which Employee may engage or participate
in, will directly or indirectly, (A) induce any customer or vendor of the
Company or of corporations or businesses which directly or indirectly are
controlled by the Company (collectively, the “Affiliates”) to patronize any
Competitive Business; (B) request or advise any customer or vendor to withdraw,
curtail or cancel such customer’s or vendor’s business with the Company or any
of its Affiliates; (C) compete with the Company or any of its Affiliates in
merging with or acquiring any other company or business (whether by a purchase
of stock or other equity interests, or a purchase of assets or otherwise) which
is a Competitive Business; or (D) in the context of Employee working for an RIA
per the exception in (a) (ii) above that is also a client of the Company,
personally interact with the Company’s personnel in a branch office;
(c)    During the twenty-four (24) month period following the Termination Date,
neither Employee nor any business in which Employee may engage or participate in
will (A) hire, solicit for hire or attempt to hire any employee of the Company
or any of its Affiliates, or (B) encourage any employee of the Company or any of
its Affiliates to terminate such employment. For purposes of this Agreement,
“employee” means current employees as well as anyone employed by the Company or
any of its Affiliates within the prior twenty-four (24) months from Employee’s
date of termination provided, however, that this provision will not preclude any
business in which Employee may engage or participate in from soliciting any such
employee by means of or hiring any such employee who responds to a public
announcement placed by the business as long as Employee otherwise complies with
subsections (A) and (B) above; and
In the event that any of the provisions of this Section 10 should ever be deemed
to exceed the time, geographic or occupational limitations permitted by
applicable laws, then such provisions will and are hereby reformed to the
maximum time, geographic or occupational limitations permitted by applicable
law.
Employee agrees that upon a breach of this Section by him, the Company would
suffer irreparable harm and, accordingly, Employee hereby acknowledges that the
issuance of an injunction enjoining Employee from any violation of this section
is an appropriate remedy available to the Company. The foregoing remedy of
injunction shall be in addition to and not in limitation of any other right or
remedy which the Company has or may be entitled to, and shall survive the
expiration or any termination of this Agreement. Employee agrees and
acknowledges that this is a fair and reasonable amount and is not an unfair
penalty.
11.    No Admission. Neither the offer nor the provision of any of the Severance
Benefits shall in any way be construed as an admission by the Company of any
wrongful or unlawful act or omission whatsoever against Employee or any other
person, and the Company specifically disclaims any liability to Employee, or
wrongful or unlawful act or omission against Employee, or any other person, or
to any third party.
12.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees. It is intended that the payments and benefits under this
Agreement will be exempt from or comply with Section 409A of the Code, any final
regulations and guidance under that statute, and any applicable state law
equivalent, as each may be amended or promulgated from time to time (together,
“Section 409A”), so that none of the payments to be provided under this
Agreement will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms will be interpreted in such manner. Each
payment, installment and benefit payable under this Agreement or otherwise is
intended to constitute a separate payment under Treasury Regulation Section
1.409A-2(b)(2). Notwithstanding the foregoing, if and to the extent necessary to
avoid subjecting Employee to an additional tax under Section 409A, any payments
or benefits deemed to be separation-related deferred compensation (within the
meaning of Section 409A), whether under this Agreement or any other arrangement,
payable to Employee will be delayed until the date that is six (6) months and
one (1) day following Employee’s separation from service (within the meaning of
Section 409A), except that in the event of Employee’s death, any such delayed
payments will be paid as soon as practicable after the date of Employee’s death,
and in each case all subsequent payments and benefits


6

--------------------------------------------------------------------------------




will be payable in accordance with the payment schedule applicable to such
payment or benefit. In no event will the Company reimburse Employee for any
taxes or other costs that may be imposed on Employee as a result of
Section 409A, unless, and only to the extent that, the imposition of the tax or
cost is directly caused by reason of the Company’s breach of its obligations
under this Agreement. Employee understands and agrees that, in connection with
the vesting of Restricted Stock Units, the amount of required employment
withholding taxes will be withheld by the Company pursuant to the provisions of
the applicable Restricted Stock Unit and Performance Restricted Stock Unit
Agreements and Schedule A.
13.    Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with the negotiation of
this Agreement, which does not conflict with or prevent the assessment of cost
and/or fees under Section 24 of this Agreement.
14.    Indemnification. Employee agrees to indemnify and hold harmless the
Company from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
Company arising out of the breach of this Agreement by Employee, or from any
false representation made herein by Employee, or from any action or proceeding
which may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.
15.    Cooperation in Litigation. Employee agrees to cooperate fully with the
Company in any matters that have or may result in a legal claim against the
Company, and of which Employee may have knowledge as a result of Employee’s
employment with the Company. This requires Employee, without limitation, to (1)
make himself available upon reasonable request to provide information and
assistance to the Company on such matters without additional compensation,
except for Employee’s out-of-pocket costs, and (2) notify the Company promptly
of any requests to Employee for information related to any pending or potential
legal claim or litigation involving the Company, reviewing any such request with
a designated representative of the Company prior to disclosing any such
information, and permitting the representative of the Company to be present
during any communication of such information. The Company hereby agrees to
reimburse Employee for his reasonable and appropriate out-of-pocket costs and
expenses incurred in connection with Employee’s cooperation in accordance with
this Section. This right to reimbursement will be subject to the following
additional requirements: (i) Employee must submit documentation of the costs and
expenses to be reimbursed within thirty (30) days of the end of his taxable year
in which the costs and expenses were incurred; (ii) the amount of any
reimbursement provided during his taxable year shall not affect any expenses
eligible for reimbursement in any other taxable year; (iii) the reimbursement of
eligible costs and expenses shall be made by the Company within thirty (30) days
of Employee’s submission of documentation of the costs and expenses to be
reimbursed but no later than the last day of Employee’s taxable year that
immediately follows the taxable year in which the costs and expenses were
incurred; and (iv) the right to any such reimbursement shall not be subject to
liquidation or exchange for another benefit or payment.
16.    Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, Employee’s employment by the Company, Employee’s
service as an officer or director of the Company, or Employee’s compensation and
benefits, their interpretation and any of the matters herein released, will be
subject to binding arbitration in New Jersey before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.
The Parties agree that the prevailing party in any arbitration will be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The parties to the arbitration shall each pay half the costs
and expense of such arbitration, and each party shall separately pay for its
respective counsel fees and expenses; provided, however, that the arbitrator
shall award attorneys’ fees and costs to the prevailing party, except as
prohibited by law. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the agreements incorporated herein by reference.
17.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim


7

--------------------------------------------------------------------------------




through him to bind them to the terms and conditions of this Agreement. Each
party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.
18.    No Representations. Each party represents that it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
19.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
20.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Restricted Stock Unit Agreements and any
confidentiality agreement, agreement that contains confidentiality provisions,
or agreement relating to the assignment of technology developed or conceived
during Employee’s employment that that Employee signed and is in effect as of
the Termination Date. Nothing in this Agreement affects Employee’s rights or the
Company’s obligations regarding indemnification and advancement under law, the
Company’s articles of incorporation or by-laws. The Company shall maintain
directors and officers liability insurance that will provide coverage for the
Employee to the same extent that such insurance is maintained for other
individuals who were employees or officers of the Company during the period when
Employee was an employee or officer of the Company.
21.    No Waiver. The failure of any party to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
22.    No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.
23.    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the state of New Jersey, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the state of
New Jersey without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
state of New Jersey.
24.    Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
25.    Waiver of Statutory Information Rights.  Employee hereby waives any
current or future rights Employee may have under Section 220 of the Delaware
General Corporation Law (and similar rights under other applicable law) to
inspect, or make copies and extracts from, the Company’s stock ledger, any list
of its stockholders, or any other books and records of the Company or any of its
affiliates or subsidiaries, in Employee’s capacity as a holder of stock, shares,
units, options, or any other equity instrument.
26.    Effective Date. Employee agrees and acknowledges that Employee shall not
execute this Agreement prior to the Termination Date. This Agreement is
effective after it has been signed by both parties and after eight (8) days have
passed since Employee has signed the Agreement (the “Effective Date”), unless
revoked by Employee within seven (7)


8

--------------------------------------------------------------------------------




days after the date the Agreement was signed by Employee. Employee must sign
this Agreement, if at all, no later than twenty-nine (29) days after the
Termination Date.
27.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
28.    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
(a)    they have read this Agreement;
(b)    they have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c)    they understand the terms and consequences of this Agreement and of the
releases it contains; and
(d)    they are fully aware of the legal and binding effect of this Agreement.
    


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
        
 
TD AMERITRADE HOLDING CORPORATION
 
 
Dated: October 25, 2017
By /s/ KAREN GANZLIN
 
 
 
Karen Ganzlin
 
EVP, Chief Human Resources Officer
 
 
Dated: October 23, 2017
By /s/ J. THOMAS BRADLEY, JR.
 
 
 
J. Thomas Bradley, Jr., an individual





10

--------------------------------------------------------------------------------




Schedule A
(1) November 25, 2014 and November 25, 2015 (annual MIP and discretionary award)
Time Based Restricted Stock Unit Grants :
Pursuant to Section 5 of the applicable Restricted Stock Unit Agreements, the
Committee has determined that the vesting of the awards shown immediately above
[consisting of 94,127 units plus applicable dividend equivalent units
(currently, 3,964 DEUs)] will fully accelerate as of the date on which this
Agreement becomes fully effective and irrevocable, it being understood that if
this Agreement does not become irrevocable by the twenty-ninth (29th) day after
the Termination Date, such Restricted Stock Units, to the extent not otherwise
vested, will be forfeited and never will vest. Settlement of all awards
described above shall be on the date that is six (6) months and one day after
the Termination Date, as per Section 12 of the Agreement and the applicable
Restricted Stock Unit Agreements. Settlement of the awards will be net of
applicable withholdings (meaning that shares will be withheld to cover
withholdings). All terms and conditions of the applicable Restricted Stock Unit
Agreement continue to apply.
(2) November 22, 2016 Performance Restricted Share Unit Grant:
The award shown immediately above [consisting of 35,405 units plus applicable
dividend equivalent units (currently, 458 DEUs), which may be earned based on
actual performance for the three-fiscal-year period ending September 30, 2019],
will continue to be available to be earned, vest and become payable based on the
extent to which actual performance meets the applicable performance goals, it
being understood that if this Agreement does not become irrevocable by the
twenty-ninth (29th) day after the Termination Date (or if Employee subsequently
breaches this Agreement), such Performance Restricted Stock Units and DEUs, to
the extent not otherwise vested, will be forfeited and never will vest.
Settlement of the award (if and to the extent earned) shall be as per Section 12
of the Agreement and the applicable Performance Restricted Stock Unit Agreement
(with settlement of any vested shares scheduled for November 22, 2019, as per
the Performance Restricted Stock Unit Agreement). Settlement of the awards will
be net of applicable withholdings (meaning that shares will be withheld to cover
withholdings). All terms and conditions of the applicable Restricted Stock Unit
Agreement continue to apply.
(3) Employee has no other grants of Restricted Stock Units, Performance
Restricted Share Units or any other equity-based compensation award.
Other than as set forth above in this Schedule A, Employee will receive no
vesting of or any other compensation related to any equity-based compensation
award.


11